internal_revenue_service number release date index number ------------------------ -------------------------------- ------------------ ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-107642-06 date date ------------------- --------------------- ------------------------- -------------------------- --------------------------- legend x ------------------------ y ------------------------ month d1 d2 d3 d4 state dear -------------- this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 in accordance with the laws of state y was incorporated on d2 in accordance with the laws of state x elected to be an s_corporation effective d3 additionally x made an election to treat y -------------------------- ------------------------- ---------- plr-107642-06 as a qualified_subchapter_s_subsidiary qsub effective d3 in month x discovered that x did not own percent of the stock of y therefore x’s election to treat y as a qsub was ineffective because y was ineligible to be a qsub under sec_1361 x represents that it was not aware that it did not own percent of the stock of y at the time x elected to treat y as a qsub from d3 and thereafter x and its shareholders treated y consistent with being a qsub on d4 the outstanding shares in y that were not held by x were redeemed after this action was taken x owned percent of the stock of y x represents that the circumstances resulting in the ineffectiveness of x’s election to treat y as a qsub were inadvertent and that x and x’s shareholders did not intend to engage in tax_avoidance or retroactive tax planning x x’s shareholders and y have agreed to make any adjustments that the commissioner may require consistent with the treatment of y as a qsub law and analysis sec_1362 generally provides that a small_business_corporation may elect to be treated as an s_corporation sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1362 provides that if an election under sec_1361 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1361 b by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a qsub and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as a qualified_subchapter_s_subsidiary during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s election to treat y as a qsub was ineffective for the taxable_year beginning on d3 because y failed to meet the requirements of sec_1361 we further conclude plr-107642-06 that x’s election to treat y as a qsub was an inadvertent ineffective election within the meaning of sec_1362 therefore under the provisions of sec_1362 y will be treated as a qsub of x from d3 and thereafter provided that the qsub election was otherwise valid and has not otherwise terminated except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x is a valid s_corporation or whether y is otherwise eligible to be treated as a qsub this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely audrey w ellis senior counsel branch passthroughs special industries cc
